DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to amendment filed on 10/06/2022 in which claims 14-19 are withdrawn and  claims 1-13 were presented for examination.
ELECTION/RESTRICTION
Applicants election without traverse of Species A (claims 1-13) in the reply filed on 10/06/2022 is acknowledged. The requirement is still deemed proper and is therefore made FINAL. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description “125” on Figs 1-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation or 112F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitations are “securement mechanism” in claim 6 which securement is functional language and mechanism is generic term like steps or means.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 9, 10 and 12 recites the limitation of protective pad in the claim is unclear if the limitation is a functional or structural recitation because claims 6, 7 and 8 which claims 9,10 and 12 depend recites the functional language of the pad as “to attach, to anchor or to secure” however, protective pad is further defined the structure of the pad in claims 9, 10 and 12 such as “a high friction applique engages with an outer surface of the protective pad”.  For the purposes of examination, the limitation of protective pad in the claim is considered as functional language.


 Claim Rejections - 35 USC § 101

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 3, the broadest reasonable interpretation of the recitation of  “located adjacent to a portion of a user's body that is vulnerable to a cutting injury” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20160174616 A1) EAGLES et al. 

Regarding 1, Eagles discloses a  protective garment apparatus (Fig 1-6), comprising: a sleeve portion formed from at least a first fabric (¶-31, fabric material 12 or 16), having a proximal end that is coupled with a torso portion of the garment; a cuff portion coupled with the sleeve portion at a distal end thereof (Annotated Fig 1 below) ; and a cut-resistant material (Figs 3-6, #14) integrated with the cuff portion (¶-42, a cut-resistant fabric material 14), wherein the cut-resistant material  is different than the first fabric and reduces a likelihood of a cutting injury of a wearer of the garment in the event of an object impacting the cuff portion (Fig 2, ¶-42-43, 49).  

    PNG
    media_image1.png
    390
    540
    media_image1.png
    Greyscale

Annotated Fig 1 of Eagles

Regarding claim 2, Eagles discloses the apparatus of claim 1, wherein: the cut-resistant material extends through an entire circumference of the cuff portion (Figs 3-6).  
Regarding claim 4, Eagles discloses the apparatus of claim 1, wherein: the cut-resistant material (¶-42, a cut-resistant fabric material 14), is a flexible material that is resistant to cutting or puncturing by a hockey skate blade (¶-43, dyneema is a flexible cut resistant material ). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160174616 A1) EAGLES et al. 
Regarding claim 3, Eagles discloses the apparatus of claim 1, however Eagles does not explicitly disclose wherein: the cut-resistant material extends through less than an entire circumference of the cuff portion and is located adjacent to a portion of a user's body that is vulnerable to a cutting injury.  However, having the cut-resistant material extends through less than an entire circumference of the cuff portion is a binary and design choice. 
Therefore, it would have been obvious to one of ordinary skill in the art using routing experimentation and design principles to have the cut-resistant fabric not extend through an entire circumference of the cuff portion in order to provide comfort and focus the protection on the most exposed areas without adding extra weight. 
Regarding claim 5, Eagles discloses the apparatus of claim 1, and further discloses the cut-resistant material having Dyneema and Lycra (¶-43 and 44), however Eagles does not explicitly disclose wherein: the cut-resistant material has a content of at least 90% Dyneema and 5% Lycra, in a single weave.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause to modify Eagles’s cut-resistant material to have a content of at least 90% Dyneema and 5% Lycra, in a single weave because it appears to be an arbitrary design consideration in order to ensure the material is strong enough to withstand any puncturing forces. The Examiner further respectfully notes that since it is within the general skill of a worker in the art to select a known material  (preferred material) on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07.)

Alternative rejection
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160174616 A1) EAGLES et al. in view of (US 20130232654 A1) Camillo. 
Regarding claim 3, Eagles discloses the limitation of claim 1 as described above and further discloses the cut resistant material in the cuff portion is located adjacent to a portion of a user's body that is vulnerable to a cutting injury. 
 however Eagles does not explicitly disclose wherein: the cut-resistant material extends through less than an entire circumference of the cuff portion. 
Camillo discloses wherein the cut-resistant material extends through less than an entire circumference of the cuff portion (Figs-1a and 1d, wrist guard #140, ¶-45-49). 
Eagles and Camillo are considered analogous art to the claimed invention because they are in the same field of invention for garments with cut resistant material. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eagles’s garment to have the cut-resistant material extends through less than an entire circumference of the cuff portion as taught by Camillo in order to provide comfort and focus the protection on the most exposed areas without adding extra weight. 
Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160174616 A1) EAGLES et al. in view of (US5105473A) Valtakari.
Regarding claim 6, Eagles discloses the limitation of claim 1 as described above, however Eagles fails to disclose a securement mechanism coupled with the sleeve portion and adapted to anchor a protective pad to the sleeve portion.  
Valtakari discloses a protective garment apparatus (Figs 3-4; col 3, line 47 - col 4, Line 2) having a sleeve portion (Fig. 3; see right sleeve of coat 6a) further comprising: a securement mechanism (pad pocket 7 in Annotated Fig 3 below and Valtakari also discloses hook and loop is a known mechanism for securing a pad to a sleeve as disclosed in col 1 line 20-30) coupled with the sleeve portion and adapted to anchor a protective pad (Fig 3, #9 pad) to the sleeve portion. 

    PNG
    media_image2.png
    386
    749
    media_image2.png
    Greyscale

Annotated Fig 3 of Valtakari

Eagles and Valtarkari are considered analogous art to the claimed invention because they are in the same field of invention for garments with cut resistant material. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eagles’s garment to have a securement mechanism coupled with the sleeve portion and adapted to anchor a protective pad to the sleeve portion as taught by Valtarkari in order to provide additional support and protection in the arm area. 
Regarding claim 7, Eagles as modified discloses the limitation of claim 6 as described above, and  Valtakari further discloses wherein the securement mechanism comprises (Annotated Fig 3 below) an outer sleeve coupled with the sleeve portion at a location between the distal end and the proximal end, the outer sleeve being outside of and coaxial with the sleeve portion for a first distance and foldable from a first position (first position; outer sleeve of the pocket) that is configured to allow a user to attach the protective pad (Fig 3, Pad #9)  to a second position (second position: interior side of the pocket) that is adapted to anchor the protective pad with the sleeve portion (Annotated Fig 3 below). 

    PNG
    media_image2.png
    386
    749
    media_image2.png
    Greyscale

Annotated Fig 3 of Valtakari (duplicated)
Regarding claim 8, Eagles as modified discloses the limitation of claim 7 as described above and Valtakari further discloses wherein the securement mechanism further comprises a band (Fig 3, #7 pad pocket, attached around the sleeve portion between proximal and distal end. Although Valtakari uses the term “pocket,” the pocket comprises an elastic strip of material which is the same structure as the claimed “band,” so the Val pocket is equivalent to the claimed band.) on the outer sleeve at a location on the outer sleeve away from the location at which the outer sleeve is coupled with the sleeve portion, wherein the band includes elastic material (Col 1, lines 63-66; pad pocket of an elastic material) that is adapted to secure the protective pad (Fig 3, Pad #9) within a pocket that is formed between the outer sleeve and the sleeve portion when the outer sleeve is in the second position. Moreover, the limitation “adapted to secure the protective pad within a pocket that is formed between the outer sleeve and the sleeve portion when the outer sleeve is in the second position” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The pocket of Valtakari is capable of performing the function as claimed.
Regarding claim 12, Eagles as modified discloses the limitation of claim 6 as described above, and Valtarkari further discloses the securement mechanism includes a hook and loop material configured to engage with a complementary hook and loop material that is attached to the protective pad. (Col-3, lines 60-65), Moreover, Valtarkari discloses using hook and loop material as one of the securement mechanism and the limitation “configured to engage with a complementary hook and loop material that is attached to the protective pad” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The pocket (securement mechanism) of Valtakari is capable of performing the function as claimed. (hook and loops on pockets 7 are capable of attaching the pad).
Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160174616 A1) EAGLES et al. in view (US5105473A) Valtakari and (US 20070204373 A1) Loyens et al.
Regarding claim 9, Eagles as modified discloses the limitation of claim 8 as described above but Eagles and Valtakari doesn’t explicitly disclose wherein: the band includes a high friction applique that engages with an outer surface of the protective pad to reduce slippage of the band relative to the protective pad. 
Loyens discloses an outer layer having a high friction applique (¶-40 and 57; high surface friction characteristics).
Eagles as modified and Loyens are considered analogous art to the claimed invention because they are in the same field of invention for garments with protective sleeve. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Eagles’s garment sleeve portion (modified by Valtakari’s pad pocket’s layer as the band) to have a high friction applique as taught by Loyens in order to provide a high friction surface which makes it easier to grasp objects ((¶-40 and 57). Further, when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).  
The combination as modified above results in the pad pocket layer (the band) engages with an outer surface of the protective pad to reduce slippage of the band relative to the protective pad.  Moreover, examiner is respectfully noted that even though a high friction applique engages with an outer surface of the protective pad however the pad has not been structurally recited.
Regarding claim 10, Eagles as modified discloses the limitation of claim 9 as described above, Eagles as modified doesn’t explicitly disclose wherein an elbow area of the sleeve portion further includes the high friction applique that engages with an inner surface of the protective pad to reduce slippage of the protective pad relative to the elbow area. 
However, Loyens discloses having a high friction applique (¶-40 and 57; high surface friction characteristics). It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Eagles’s garment sleeve; elbow area to have a high friction applique as taught by Loyens in order to provide a high friction surface which makes it easier to grasp objects and to reduce slippage(¶-40 and 57). Further, when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).  
The combination as modified above results in elbow area of the sleeve portion engages with an inner surface of the protective pad to reduce slippage of the protective pad relative to the elbow area. 

Regarding claim 11, Eagles as modified discloses the limitation of claim 9 as described above and Loyens further discloses wherein the high friction applique comprises one or more of a thermoplastic rubber, a polyurethane, polyvinyl chloride (PVC), silicone, or any combinations thereof (¶-40 and 57; rubberized material).
Further, when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20160174616 A1) EAGLES et al. in view of (US5960470A) Bachner.
Regarding claim 13, Eagles discloses the limitation of claim 1 as described above however, Eagle fails to disclose wherein: the cut-resistant material includes one or more metallic or polymeric panels that are adhered to or integrated in the cuff portion. 
Bachner discloses wherein the cut-resistant material (Fig 5, #64 and 66) includes one or more metallic or polymeric panels in the garment (Fig 5, #68 metallic sheet member). 
Eagles and Bachner are considered analogous art to the claimed invention because they are in the same field of invention for garments with cut resistant material. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eagles’s cuff portion to have one or more metallic or polymeric panels as taught by Bachner in order to provide additional protection around the wrist of the user. 
Further, when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Best (US 20140033393 A1) discloses a protective garment that includes a lower portion having a pair of extremities each having a knee joint area connected to an upper leg portion by an upper radial seam and connected to a lower leg portion by a lower radial seam. The knee joint area of each extremity also has an inseam insert connected between the upper and lower radial seams. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732